EXHIBIT 10.18
 
AMENDMENT NO. 1
TO
AMENDED AND RESTATED SALES/PURCHASE AGREEMENT




AMENDMENT No. 1 dated June 26, 2007, to the Amended and Restated Sales/Purchase
Agreement, dated March 26, 2007 (the “Agreement”), among Sandra Dyson
(“Seller”), EMTA Production Holdings , Inc. (“Purchaser”), a Nevada corporation
and a wholly owned subsidiary of EMTA Holdings, Inc., a Nevada corporation
(“EMTA”).


WHEREAS, Seller and ATME Acquisitions, Inc, (“ATME”) a Nevada Corporation and a
wholly owned subsidiary of EMTA Holdings, Inc. entered into the Agreement
referred to above and ATME has assigned all of its rights and interest in that
Agreement by execution of this Amendment below;


WHEREAS, Seller and Purchaser entered into the Agreement providing for the sale
by Seller to Purchaser of all issued and outstanding shares of common stock of
Dyson Properties, Inc., an Arkansas corporation, d/b/a Synergyn (the “Company”)
and authorized to do business in the state of Oklahoma; and


WHEREAS, the parties wish to amend the Agreement as herein set forth.


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties to the Agreement agree to amend the Agreement
as follows:


I. 
The section named “Reps and Warranties of the Seller” is hereby amended in its
entirety to read as follows:



“Seller hereby represents and warrants as follows:


1.         
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation as set forth
above and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now conducted.  The
Seller is duly qualified or authorized to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties requires such qualification or
authorization, except where failure to be so qualified would not have a material
adverse effect on the business, assets or financial condition of the Company
taken as a whole (“Material Adverse Effect”).




--------------------------------------------------------------------------------


 
2.         
Seller has all requisite power, authority and legal capacity to execute and
deliver the Agreement, and each other agreement, document, or instrument or
certificate contemplated by the Agreement or to be executed by the Seller in
connection with the consummation of the transactions contemplated by the
Agreement (together with this Agreement, the “Seller Documents”), and to
consummate the transactions contemplated hereby and thereby.  This Agreement has
been, and each of the Seller Documents will be at or prior to the closing of the
transactions contemplated by this agreement (the “Closing”), duly and validly
executed and delivered by the Seller and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).



3.         
Seller owns the shares to be sold to Purchaser hereunder, free and clear of any
and all liens, charges or encumbrances or any kind or nature.



4.         
The authorized capital stock of the Company consists of 1,000 shares of common
stock, 1,000 shares of which are issued and outstanding all of which are owned
by Seller.  All of the shares to be sold to the Purchaser are duly authorized,
validly issued, fully paid and nonassessable.  There are no options, warrants or
other rights, agreements, arrangements or commitments of any character relating
to the issued or unissued capital stock of the Company or obligating the Company
to issue or sell any shares of capital stock of or other equity interests in the
Company.  There is no personal liability, and there are no preemptive rights
with regard to the capital stock of the Company, and no right-of-first refusal
or similar catch-up rights with regard to such capital stock. Except for the
transactions contemplated by this Agreement, there are no outstanding
contractual obligations or other commitments or arrangements of the Company to
(A) repurchase, redeem or otherwise acquire any shares (or any interest therein)
or (B) to provide funds to or make any investment (in the form of a loan,
capital contribution or otherwise) in any other entity, or (C) issue or
distribute to any person any capital stock of the Company, or (D) issue or
distribute to holders of any of the capital stock of the Company any evidences
of indebtedness or assets of the Company.  All of the outstanding securities of
the Company have been issued and sold by the Company in full compliance with
applicable federal and state securities laws or an exemption available
thereunder.



2

--------------------------------------------------------------------------------


 
5.         
None of the execution and delivery by the Seller of this Agreement and the
Seller Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by the Seller with any of the provisions hereof or
thereof will (i) conflict with, violate, result in the breach or termination of,
or constitute a default under any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which Seller is a party or by
which Seller or any of Seller’s properties or assets is bound; (ii) violate any
statute, rule, regulation, order or decree of any governmental body or authority
by which the Seller is bound; or (iii) result in the creation of any Lien upon
the properties or assets of the Company except, in case of clauses (ii) and
(iii) for such violations, breaches or defaults as would not, individually or in
the aggregate, have a Material Adverse Effect.  No consent, waiver, approval,
order, permit or authorization of, or declaration or filing with, or
notification to, any person or governmental body is required on the part of the
Seller in connection with the execution and delivery of this Agreement or the
Seller Documents, or the compliance by the Seller as the case may be, with any
of the provisions hereof or thereof.



6.         
The Company has good and marketable title to all of its assets free and clear of
all mortgages, pledges, security interests, charges, liens, restrictions and
encumbrances of any kind whatsoever, except for the Lehman Brothers  mortgage on
the real property of the Company and the two Landmark Bank loans as detailed in
Item 10 below.  Such assets include all of the assets and properties held for
use by the Company to conduct its business as presently conducted.  All of the
Company’s tangible assets are in good repair, have been well maintained and are
in good operating condition, do not require any material modifications or
repairs, and comply in all material respects with applicable laws, ordinances
and regulations, ordinary wear and tear excepted.



7.         
 Unaudited financial statements of the Company for the nine months ended
December 31, 2006, are attached hereto as Annex A (collectively, the “Company
Financial Statements”).  The Company Financial Statements were prepared in
accordance with GAAP consistently applied and fairly present the financial
position and results of operations of the Company as of the respective dates
thereof and for the periods covered thereby, all in accordance with GAAP.  The
balance sheets contained in the Company Financial Statements fairly reflect all
liabilities of the Company of the types normally reflected in balance sheets as
of the dates thereof. The Company has elected to eliminate the footnotes that
would normally accompany a full set of financial statements.



8.         
(A) Except for tax returns for the fiscal year ended March 31, 2007 (which
return is in the process of being prepared and filed), all tax returns required
to be filed by or on behalf of the Company have been properly prepared and duly
and timely filed with the appropriate taxing authorities in all jurisdictions in
which such Tax returns are required to be filed (after giving effect to any
valid extensions of time in which to make such filings), and all such tax
returns were true, complete and correct in all material respects; (B) all Taxes
payable by or on behalf of the Company or in respect of its income, assets or
operations have been fully and timely paid, and adequate reserves or accruals
for taxes have been provided with respect to any period for which tax returns
have not yet been filed or for which taxes are not yet due and owing; and (C)
neither Seller nor the Company has executed or filed with the Internal Revenue
Service (the “IRS”) or any other taxing authority any agreement, waiver or other
document or arrangement extending or having the effect of extending the period
for assessment or collection of taxes (including, but not limited to, any
applicable statute of limitation), and no power of attorney with respect to any
Tax matter is currently in force.  “tax or taxes” means all federal, state,
local, payroll, excise, income or other taxes or similar governmental charges,
fees, levies or assessments.



3

--------------------------------------------------------------------------------


 
9.         
The Company has complied in all material respects with all applicable laws,
rules and regulations relating to the payment and withholding of taxes and has
duly and timely withheld from employee salaries, wages and other compensation
and has paid over to the appropriate taxing authorities all amounts required to
be so withheld and paid over for all periods under all laws.  There are no liens
as a result of any unpaid taxes upon any of the assets of the Company.



10.        
Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, the Company has (or will have, at Closing)
good and marketable title to that certain real property (the "Property")
situated in the City of Calera, County of Bryan, State of Oklahoma, free and
clear of all Liens of any nature whatsoever, except (i) statutory liens securing
payments not yet due (or being conducted in good faith and for which adequate
reserves have been established), (ii) liens for real property taxes not yet due
and payable, (iii) easements, rights of way, and other similar encumbrances that
do not materially affect the use of the properties or assets subject thereto or
affected thereby or otherwise materially impair business operations at such
properties, (iv) such imperfections or irregularities of title or liens as do
not materially affect the use of the properties or assets subject thereto or
affected thereby or otherwise materially impair business operations at such
properties and (v) a mortgage held by Lehman Brothers Small Balance Commercial
Mortgage Pass-Through Certificates, Series 2005-1 as mortgagee.



11.        
There is no suit, action, proceeding, investigation, claim or order pending or,
to the knowledge of the Seller, overtly threatened against the Company (or to
the knowledge of the Seller, pending or threatened, against any of the officers,
directors or key employees of the Company with respect to their business
activities on behalf of the Company, or to which the Company is otherwise a
party, which, if adversely determined, would have a Material Adverse Effect,
before any court, or before any governmental department, commission, board,
agency, or instrumentality; nor to the knowledge of the Seller is there any
reasonable basis for any such action, proceeding, or investigation.



4

--------------------------------------------------------------------------------


 
12.        
The Company is in compliance with all federal, state and local statutes, laws,
rules, regulations, orders and ordinances applicable to it or to the conduct of
its business or operations or the use of its properties (including any leased
properties) and assets, except for such non-compliances as would not,
individually or in the aggregate, have a Material Adverse Effect.  The Company
has all governmental permits and approvals from state, federal or local
authorities which are required for it to operate its business, except for those
the absence of which would not, individually or in the aggregate, have a
Material Adverse Effect.



13.        
The operations of the Company are in compliance with all applicable laws
promulgated by any governmental entity which prohibit, regulate or control any
hazardous material or hazardous material activity (“Environmental Laws”) and all
permits issued pursuant to Environmental Laws or otherwise and the Company has
obtained all permits required under all applicable Environmental Laws necessary
to operate its business.  The Company has not received any written communication
alleging either or both that it may be in violation of any Environmental Law, or
any permit issued pursuant to Environmental Law, or may have any liability under
any Environmental Law, and there are no investigations of the business,
operations, or currently or previously owned, operated or leased property of the
Company pending or, to the Seller’s knowledge, threatened which could lead to
the imposition of any liability pursuant to Environmental Law.  To the Seller’s
knowledge, there is not located at any of the properties of the Company any (i)
underground storage tanks, (ii) asbestos-containing material or (iii) equipment
containing polychlorinated biphenyls.



14.        
No representation or warranty of the Seller contained in this Agreement or in
any schedule hereto or in any certificate or other instrument furnished by the
Seller to the Purchaser pursuant to the terms hereof, taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading.”

 
II. 
There is hereby added to the Agreement a new section entitled “Survival of Reps
and Warranties and Indemnification” which shall read as follows:



“1.     
All representations and warranties made herein shall survive the Closing for a
period of 18 months.”

 
III. 
There is hereby added to the Agreement a new section entitled “Warrants to the
Seller” which shal read as follows:

 
5

--------------------------------------------------------------------------------


 
“In conjunction with the Amended and Restated Sales/Purchase Agreement dated
March 26, 2007 EMTA grants the Seller 1,400,000 warrants to acquire 1,400,000
shares of common stock of EMTA at an exercise price of $0.75 per share.  Such
warrants may be exercised at any time prior to the third anniversary of the
Closing.”


IV. 
The second sentence in the fourth paragraph under the section entitled “Payment
of Purchase Price” is hereby amended to read as follows:



“Until the first anniversary of the Closing, if EMTA files a registration
statement, EMTA will include 10% of the shares issued hereunder in such
registration statement.”


V. 
The section entitled “Royalty Payments” is hereby amended in its entirety to
read as follows:



“Until the fifth anniversary of the Closing, Purchaser will make to Seller
royalty payments for all products sold by the Company to the extent that such
products use as an ingredient any of the Synergyn formulas listed on Annex B to
this Agreement.  Such royalty payments shall equal $0.20 per (i) gallon of
product sold if in liquid form and (ii) pound of product sold if in solid form;
provided that such payments shall be reduced to $0.10 per gallon or per pound,
as the case may be, once the aggregate amount of royalties payable hereunder
shall have reached $600,000.  All royalty payment hereunder shall be due and
payable with respect to sales revenues actually collected by the Company within
25 days after the end of each calendar quarter.”


VI. 
There is hereby added to the Agreement a new section entitled “Other Agreements”
which shall read as follows:



1.      
“At the Closing, the Company shall enter into an employment agreement with Mike
Dyson.

2.      
EMTA will pay the Company’s credit card balance within 10 days after the
Closing.  Seller hereby represents and warrants that such balance does not
exceed $125,000.

3.      
Upon completion of the audit, any adjustment to the inventory value at December
31, 2006 will be adjusted in the purchase price being paid hereunder.

4.      
EMTA will use commercially reasonable efforts to refinance the existing mortgage
on the Company’s real estate and to have Seller released from any personal
liability under such mortgage as refinanced.

5.      
EMTA will use commercially reasonable efforts to have Seller removed as a
guarantor from those certain lending facilities with Landmark Bank.”



6

--------------------------------------------------------------------------------


 
VII. 
The second paragraph under the section entitled “Payment of Purchase Price” is
hereby amended in its entirety to read as follows:

 
“Closing Date: July 15, 2007 or earlier as agreed between the parties.


VIII. 
Except as specifically amended herewith, the Agreement is ratified and confirmed
in all respects.



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Assignment by ATME Acquisitions, Inc. to EMTA Production Holdings, Inc.
 

ATME ACQUISITIONS, INC.        
By:
/s/   Edmond L. Lonergan      

--------------------------------------------------------------------------------

    Edmond L. Lonergan, President        

 

EMTA PRODUCTION HOLDINGS, INC.        
By:
/s/   Edmond L. Lonergan      

--------------------------------------------------------------------------------

    Edmond L. Lonergan, President        

 

EMTA HOLDINGS, INC.        
By:
/s/   Edmond L. Lonergan      

--------------------------------------------------------------------------------

    Edmond L. Lonergan, President        

 

         
/s/  Sandra Dyson
   
 
 

--------------------------------------------------------------------------------

       
Sandra Dyson - Seller
   
 
 

 
7

--------------------------------------------------------------------------------


 
 